Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Todd Okeith Smith, Appellant                            Appeal from the 276th District Court of
                                                         Marion County, Texas (Tr. Ct. No. F-
 No. 06-16-00108-CR          v.                          14488). Memorandum Opinion delivered by
                                                         Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                            Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that the offense of
conviction is a state jail felony. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Todd Okeith Smith, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED NOVEMBER 16, 2016
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk